MEMORANDUM **
In these consolidated appeals, Miguel Enriquez-Gallegos appeals from the district court’s order denying his motion to dismiss supervised release proceedings, and the district court’s order denying him an extension of time within which to file a notice of appeal. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Enriquez-Gallegos’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. Enriquez-Gallegos has filed a pro se supplemental brief. No answering brief has been filed.
The government’s motion to strike the pro se supplemental brief is DENIED.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.